DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/25/22 have been fully considered but they are not persuasive. 
Applicant argues

    PNG
    media_image1.png
    309
    846
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    368
    452
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    153
    809
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    56
    819
    media_image4.png
    Greyscale



Examiner’s Response:  
The Examiner agrees, “If only the distance a is acquired, for example, input by a user as stated in paragraph [0024] of the present invention, angles 01,02 could not be acquired. “.  This is a showing of lack of enablement.    
While it is not clear what Applicant means by “b”, Nevertheless the Examiner also agrees that “However, angles 01,02 can respectively be acquired by d1, a, cos function and d2, b, cos function if the distances d1, d2 are acquired by the distance computing apparatus. “, with a few assumptions.
But this is the problem, the written description fails to even suggest calculating/using d1 and d2 (or “b”).  This is not inherent.     This is a written description problem (failure to disclose the invention when filing).  Based on current technology, the Examiner doesn’t believe what Applicant is suggesting as inherent is even possible.
As a reminder : Inherent means “existing in something as a permanent, essential, or characteristic attribute. “ or “vested in (someone) as a right or privilege.”  

Applicant argues

    PNG
    media_image4.png
    56
    819
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    88
    845
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    110
    838
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    80
    800
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    53
    764
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    84
    843
    media_image9.png
    Greyscale


Examiner’s Response:
The Examiner agrees, “persons skilled in the art can know the distances d1, d2 are needed in view of the disclosure (3), and can know using the speed detecting apparatus to acquire the distances d1, d2 in view of the disclosure (1) and (2).”  In other words, the Examiner agrees that to a PHOSTIA, Applicant invention as filed does not work without additional information, such as d1 and d2.    Applicant should have included this critical information into the application WHEN it was filed and especially not after NINE Office Actions.
Let’s assume Applicant is correct that a PHOSITA would “know the distances d1, d2 are needed”.    How would a person calculate theta1 and theta2?  Is then Applicant assuming that “a” is perpendicular to the path of OTL to  OTR, causing there to be two right triangles?     Why does one even need to take a picture?

Applicant argues

    PNG
    media_image10.png
    316
    811
    media_image10.png
    Greyscale

Examiner’s Response:
	The Examiner agrees a PHOSITA would recognized the application as filed as incomplete and needing additional information, such as theta1 and theta2 or d1 and d2  and/or making various assumptions, which Applicant fails to disclose. That does not absolve Applicant’s responsibility for a proper written description.  As a reminder, Applicant failed to even suggest using the Law of cosines, It was the Examiner who first brought it up to explain why this invention does not work.  

Claim Rejections - 35 USC § 112
Claims 1,9,  5-6, 13-14, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “(b) computing two object to be detected distances between the object to be detected and the speed detecting apparatus corresponding to the two terminals of the after image, via the distance detecting apparatus, respectively at the start of capturing the image to be detected and at the end of capturing the image to be detected”.  These limitations are not supported by the original disclosure.  See Response to arguments above.
Claim 1 recites “(c) computing an angle between locations of the object to be detected corresponding 25to two terminals of the after image according to the two object to be detected distances and an object to be detected distance which is set according to a distance setting signal ”.  These limitations are not supported by the original disclosure. See Response to arguments above.
Claim 1 recites “(b) computing two object to be detected distances between the object to be detected and the speed detecting apparatus corresponding to the two terminals of the after image, via the distance detecting apparatus;”.  These limitations are not supported by the original disclosure.  See Response to arguments above.
Claim 1 recites “(d) computing a moving distance of the object to be detected corresponding to the after image according to the angle and the two object to be detected distances.”.  These limitations are not supported by the original disclosure.  
Claim 9 is rejected under similar grounds as claim 1.
Claims 5-6, 13-14, 19-20 are rejected as dependent on a rejected claim.


No Prior Art reads on claims 1, 5-6, 9, 13-14, 19-20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662